UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-55149 AV THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 33-1222799 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20 East 68th Street, Suite 204 New York, NY 10065 (Address of principal executive offices) (zip code) (917) 497-5523 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ Indicated the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date, 81,001,796 shares of common stock are issued and outstanding as of May 13, 2014. Table of Contents TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements. F-1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 6 Item 4 Controls and Procedures. 6 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 7 Item 1A. Risk Factors. 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 7 Item 3. Defaults Upon Senior Securities. 7 Item 4. Mine Safety Disclosures. 7 Item 5. Other Information. 7 Item 6. Exhibits. 7 Table of Contents PARTI - FINANCIAL INFORMATION Item 1. Financial Statements. AV Therapeutics, Inc. (A Development Stage Company) Table of Contents to Financial Statements Table of Contents Page Condensed Consolidated Balance Sheets as of March 31, 2014 (Unaudited) and December 31, 2013 F-2 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2014 and 2013 and for the Period From July 24, 2007 (Inception)to March 31, 2014 (Unaudited) F-3 CondensedConsolidated Statement of Changes in Stockholders' Deficiency for the Three Months Ended March 31, 2014 (Unaudited) F-4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 and for the Period From July 24, 2007 (inception) to March 31, 2014 (Unaudited) F-5 Notes to the Condensed Consolidated Financial Statements F-6 F-1 Table of Contents AV Therapeutics, Inc. (A Development Stage Company) Condensed Consolidated Balance Sheets ASSETS March 31, 2014 December 31, 2013 (Unaudited) Current assets: Cash $ $ Prepaid expenses Total current assets Property and equipment, net of accumulateddepreciation of $1,187 and $1,079, respectively Intangible assets, net of accumulated amortization of $87,447 and $82,403, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIENCY) EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Derivative liability - warrants - Notes payable Notes payable - related parties Total current liabilities Commitments and Contingencies Stockholders' (deficiency) equity: Preferred stock, $0.0001 par value: 50,000,000 shares authorized; none issued and outstanding - - Common stock, $0.0001 par value: 250,000,000 shares authorized; 77,480,796and 72,000,000 shares issued and outstanding, respectively Additional paid in capital Shares Issuable - Deficit accumulated during development stage ) ) Total stockholders' (deficiency) equity ) Total liabilities and stockholders'(deficiency) equity $ $ See Notes to Condensed Consolidated Financial Statements F-2 Table of Contents AV Therapeutics, Inc. (A Development Stage Company) Condensed Consolidated Statements of Operations (Unaudited) For The Three Months Ended March 31, 2014 For The Three Months Ended March 31, 2013 For The Period From July 24, 2007 (Inception) To March 31, 2014 Revenues $
